—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Lubow, J.), dated January 19, 1999, which, upon a fact-finding order of the same court, dated November 23, 1998, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of possession of graffiti instruments, adjudged him to be a juvenile delinquent and placed him in the custody of the New York State Office of Children and Family Services for a period of 12 months. The appeal brings up for review the fact-finding order dated November 23, 1998.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (see, Matter of David H., 69 NY2d 792; cf., People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt that the appellant committed the charged act (see, Family Ct Act § 342.2 [2]). Moreover, upon the exercise of our factual review power, we are satisfied that the Family Court’s determination was not against the weight of the evidence (cf., CPL 470.15 [5]). O’Brien, J. P., S. Miller, Schmidt and Cozier, JJ., concur.